JUDGE ROBERTSON
delivered the opinion op the court.
According to the principles adjudged in the Commonwealth v. Turner, 4 Dana, 511, and which we reaffirm as sound and applicable to this case, the county court erred in dismissing the proceeding in bastardy.
The only difference between this case and that is, that in that the dismission on the mother’s compromise was against her protest in court, and in this she moved it herself. But the controlling principle is the same in each case, and applies equally to both.
After the proceeding had been initiated, and the court had acquired jurisdiction over it,, the mother had no legal control over it.
Wherefore the judgment of dismission in this case is reversed, and the cause remanded for further prosecution for the relief of the county and the benefit of the bastard.